Opinion filed October 31, 2013




                                       In The


        Eleventh Court of Appeals
                                    __________

                  Nos. 11-13-00273-CR & 11-13-00274-CR
                                __________

                 KEITH DEWAYNE MARTIN, Appellant

                                         V.

                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 35th District Court
                                 Brown County, Texas
                  Trial Court Cause Nos. CR21869 & CR21898



                      MEMORANDUM OPINION
      Keith Dewayne Martin, Appellant, filed an untimely pro se notice of appeal
from his convictions for the offenses of engaging in organized criminal activity
and possession of a controlled substance with intent to deliver. We dismiss the
appeals.
      The documents on file in these cases indicate that Appellant’s sentences
were imposed on February 4, 2013, and that his pro se notice of appeal was filed in
the district clerk’s office on August 19, 2013. When the appeals were filed in this
court, we notified Appellant by letter that the notice of appeal appeared to be
untimely. We requested that Appellant respond on or before September 30, 2013,
and show grounds to continue these appeals. We also informed him that the
appeals may be dismissed for want of jurisdiction. Appellant has not responded.
      Pursuant to TEX. R. APP. P. 26.2, Appellant’s notice of appeal in each case
was due to be filed within thirty days after the date that his sentence was imposed
in open court. A notice of appeal must be in writing and filed with the clerk of the
trial court. TEX. R. APP. P. 25.2(c)(1). The documents on file in this court reflect
that Appellant’s notice of appeal was filed with the clerk of the trial court 196 days
after his sentences were imposed. The notice of appeal was, therefore, untimely.
Absent a timely filed notice of appeal or the granting of a timely motion for
extension of time, we do not have jurisdiction to entertain these appeals. Slaton v.
State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519
(Tex. Crim. App. 1996); Rodarte v. State, 860 S.W.2d 108 (Tex. Crim. App.
1993). Because we have no jurisdiction, we must dismiss the appeals.
      These appeals are dismissed for want of jurisdiction.


                                                           PER CURIAM


October 31, 2013
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.



                                          2